 CONTINENTAL BUS SYSTEM, INC.599CONTINENTALBUS SYSTEM,INC.}andBROTHERHOOD OFRAILROAD TRAINMEN,INC., Petitioner.Case No. 30-RC-822. April30, 1953SUPPLEMENTAL DECISIONS ORDER, ANDCERTIFICATION OF REPRESENTATIVESPursuant to a Decision and Direction of Election,' an elec-tion by secret ballot was conducted by mail during the periodbetween January 6 and January 23, 1953, under the direction andsupervision of the Regional Director for the Seventeenth Region,among the employees in the unit found appropriate in the above-mentioned Decision. Thereafter a tally of ballots was fur-nished the parties, showing that of approximately 55 eligiblevoters, 2 voted for the Petitioner; 18 voted for the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers, Locals Nos. 222, 16, and 17, AFL;' and 32 voted forthe Amalgamated Association,of Street, Electric Railway andMotorCoachEmployeesofAmerica,LocalNo. 1468,AFL.4 There were 2 challenged ballots and 1 void ballot. OnJanuary 30, 1953, the Employer and Teamsters, respectively,filed objections to election and conduct affecting election andobjection to conduct of election. Separate objections to conduc-tion of election were filed by Teamsters' Local 222 on Feb-ruary 2, 1953.In accordance with the Board's Rules and Regulations, theRegional Director conducted an investigation of the foregoingobjections and, on March 9, 1953, issued and duly served uponthe parties his report on objections, in which he found that theobjectionsraised no substantial and material issues withrespect to the conduct of the election or conduct affecting theresults of the election and recommended that the objectionsbe overruled and dismissed. Thereafter', the Employer andTeamsters filed timely exceptions to the report on objections;and, in addition, the Employer filed a petitionfoi reconsidera-tionand further hearing and a statement supplementingEmployer's exceptions to report on objections to election aadpetition for reconsideration.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with this case to a three-member panel [ChairmanHerzogand Members Styles and Peterson].Upon the entire record in this case, the Board finds:IThe name is hereby amended from Rocky Mountain Lines of Continental Bus System, Inc.Itappears from the Employer'smotion to reconsider and exceptions that the Employer'sname should have been so amended at the hearing.However,we reject the contention of theEmployer that the petition should be dismissed because it did not correctly name the em-ployer of the employees sought.2Notreported in printed volumes of Board Decisions.$Hereinafter referredto as Teamsters.4Hereinafter referred to as Amalgamated. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetition for ReconsiderationIn its petition for reconsideration the Employer contends thatthe unit finding in the instantcase was erroneousbecause itdiffers from that in a previous case involving the same Em-ployer and employees-6 In that case the Board directed aGlobe electionamong the sameemployees that are involved inthiscase, in order to determine whether they desired toconstitutea separateunit or to be incorporated in a systemwideunit of employees of the Employer. In that election the em-ployees expresseda desire toconstitute a separate unit,which the Board found to be appropriate under the circum-stances.Teamsters was certified as the representative ofthe employees in such unit and executed a contract for suchemployees. At the hearing in the instant case no labor organi-zation soughttorepresentthese employees as part of abroader unit, and the parties stipulated that the unit foundappropriate in the former case was appropriate in the instantcase.Accordingly, we find no merit in the contention, nowmade for the first time by the Employer, that our unit find-ing herein is erroneous.The Employer also contends that the Board erred in find-ing in its Decision and Direction of Election herein that theEmployer's 3-year contract with Teamsters was of unreason-able duration and so did not bar the petition herein. The Em-ployermoves that the record be reopened to permit the in-troduction of further evidence to support its contention that3-year contracts are customary in its industry. All partieshad ample opportunity at the hearing in this case to introduceall pertinent evidence on this issue and they were on noticefrom the Decision and Direction of Election herein that theevidence offered at the hearing on this issue was deemed bythe Board insufficient to establish that 3-year contracts werecustomary in the industry. However, it was not until afterthe election was held and the results announced that the in-stant requestfor opportunity to put in further evidence onthis point was first made.In view of these circumstances, we do not believe we wouldbe warranted in reopening the hearing at this time.6 TheEmployer's petition for reconsideration and further hearingis therefore denied.Objections and ExceptionsIn their objections the Employer and Teamsters make thefollowing contentions:(1)That the Regional Director erred in conducting the elec-tion by mail over the objections of the Employer and Teamsters,because the secrecy and integrity of the ballot could not bemaintained in such an election and there was precedent for amanual election in the bargaining unit; (2) that the ballots5 Continental Bus System,Inc., 84 NLRB 670.6We note,also, that the contract urged as a bar will expire, in any event,on May 16, 1953. CONTINENTAL BUS SYSTEM, INC.601were in the hands of the voters long enough to permit exertionof undue influence; (3) that the secrecy of the ballot was notmaintained, in that some voters marked their ballots in thepresence of others and the freedom of choice of voters wasinterfered with; and (4) that a number of ballots appeared tohave been marked "with the same writing instrument and inthe same manner."* The Employer and Teamsters urged thatfor all or any of thesereasonsthe election should beset aside.In his report the Regional Director found no merit in any ofthe objections and recommended that they be overruled. TheEmployer and Teamsters excepted to all his findings, exceptthose relating to objection (4), and to his recommendations.(1) In his report the Regional Directorstatesthat his deci-sion to conduct the election by mail was based on the fact thatmanual balloting would have involved holding the election atseveral different locations and would have required considerabletravel on the part of the eligible voters and Board agents. Heconcluded that in view of the season of the year, and thepossibility of adverse weather and road conditions, a repre-sentativemanual ballot might not be obtained, and that amail ballot would both insure a representative vote andresult in substantial saving of time and money for the Govern-ment.On January 6, 1953, ballots were mailed to the 52 em-ployees appearing on the eligibility list. Two other ballots,later challenged, were mailed to employees claimed to beeligible by Teamsters, whose names did not appear on theoriginal list. January 23, 1953, was set as the deadline forreceipt of ballots in the Regional Director's office, and on thatdate the ballots were opened and counted in the presence ofobservers. Ballots were received from all persons appearingon the eligibility list.The Board has often held that the Regional Director hasbroad discretion in determining the method by which elec-tionsshallbe conducted, and may in the exercise of hisdiscretion conduct an election by mail ballot, even where notspecifically authorized to do so.8 Nor does the fact that amanual ballot had been conducted previously in the unitpreclude the Regional Director from conducting an electionby mail. Accordingly, the Board finds that the Regional Direc-tor did not abuse his discretion under the circumstances ofthe instant case.(2)As to the contention that the ballots were in the hands ofthe voters for an unduly long time, the Regional Director foundthat an analysis of the mailing and return dates of the ballotsof the 52 eligible voters showed that the total elapsed timebetween the date of mailing and the post-mark date of returnwas 326 days or an average of 64 days per ballot. He concluded,and weagree,that this is not unreasonably long. Absent a7In addition,the objections reiterated the contentions made in the Employer's petition forreconsideration,discussed in the text,above.BSouthwestern Michigan BroadcastingCompany, 94 NLRB 30. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDshowing of specific abuses during the time that the ballotswere in the voters' hands, there is no merit in this objection.(3)The Regional Director investigated allegations that arepresentative of Amalgamated suggested that the employeesget together and mark their ballots and that a representativeof Teamsters had called anumber of employees into Teamsters'office to mark their ballots. He found no evidence to supportthese allegations. While he found that one employee had markedhis ballot in Teamsters' office, the employee stated that hedid so out of the sight of other persons in the office. TheEmployer and Teamsters in their exceptions allege generallythat secrecy of the ballot was not maintained and that the free-dom of choice of the employees was interfered with. In addi-tion, the Employer alleges that one employee voted his ballot inthe office of Teamsters and the marked ballot was in plain viewof several union representatives. The Employer also says thatit has reason to believe that other such incidents occurred.Assuming that the incident alleged actually occurred, we finditinsufficient to warrant setting aside the election. Thisisolated instance could not have affected the results of theelection. The other general allegations of violation of secrecy,unsupported by any specific instances, we find insufficient towarrant the holding of a hearing or setting aside the election.Accordingly, we will overrule the exceptions to the RegionalDirector's report on objections. As Amalgamated received amajority of the ballots, we will certify it as the representativeof the employees.ORDERIT IS HEREBY ORDERED that the petition for reconsidera-tion and further hearing herein be, and it hereby is, denied.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Amalgamated Associationof Street, Electric Railway and Motor Coach Employees ofAmerica, Local No. 1468, AFL, has been designated andselectedby a majority of all bus operators employed bythe Employer in its Rocky Mountain Lines Division, 9 exclud-ing all other employees, guards, professional employees, andsupervisors as defined in the Act as their representative forpurposes of collective bargaining, and that pursuant to Section9 (a) of the Act, the aforesaid organization is the exclusiverepresentative of all the employees included in the foregoingunit, for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other con-ditions of employment.9The unit description has been changed from that in the Decision and Direction of Electionsto correspond with the amendment of the Employer's name in this Supplemental Decision.